Name: Council Regulation (EEC) No 3909/92 of 30 December 1992 amending Regulation (EEC) No 430/87 concerning the import arrangements applicable to certain products covered by CN codes 0714 10 and 0714 90 and coming from certain third countries
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No L 394/23 COUNCIL REGULATION (EEC) No 3909/ 92 of 30 December 1992 amending Regulation (EEC) No 430 / 87 concerning the import arrangements applicable to certain products covered by CN codes 0714 10 and 0714 90 and coming from certain third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Community during the period 1 January 1993 to 31 December 1995 under arrangements providing for some flexibility ; Whereas the Community has undertaken vis-a-vis the Contracting Parties to the GATT to accept certain quantities of the products in question at a levy subject to a ceiling of 6 % ad valorem during the period of suspension of the existing binding; whereas , by virtue of the most-favoured nation clause , the Community must treat third countries which are not Contracting Parties to the GATT qualifying under that clause in the same way; whereas , by virtue of that undertaking, the quantities of imports of products originating in China and in other countries which are not Contracting Parties to the GATT and which qualify for a levy subject to a ceiling of 6 % ad valorem should be fixed ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 430 / 87 (*) lay down the arrangements applying to manioc and similar products originating in certain third countries and subject on import into the Community to a levy of not more than 6 % ad valorem, which arrangements expire on 31 December 1992 as regards on the one hand Indonesia and the other present Contracting Parties to the GATT and on the other hand China and other third countries which are not Contracting Parties to the Gatt; Whereas # the Cooperations Agreement between the European Economic Community and the Kingdom of Thailand on manioc production , marketing and trade , the renewal of which was approved by Decision 90/ 637 / EEC (2), remains in force for successive four-year periods; whereas the current period expires at the end of 1994 ; Whereas the agreements with Indonesia and Brazil ( 3 ) and the other supplier countries which are Contracting Parties to the General Agreement on Tariffs and Trade (GATT), which are the result of negotiations conducted pursuant to Article XXVIII of the GATT with a view to a temporary suspension of the tariff concession granted by the Community on imports of products falling within former subheading 07.06 A of the Common Customs Tariff, remain in force during the period 1 January 1993 to 31 December 1995 ; whereas the agreements authorize the Community to suspend that concession; Whereas consultations have taken place pursuant to Article 6 of the Agreement on Trade and Economic Cooperations between the European Economic Community and the People's Republic of China (4) as regards imports into the Community of manioc covered by CN codes 0714 10 91 , 0714 10 99 , 0714 90 11 and 0714 90 19; whereas those consultations have given rise to a mutually satisfactory solution involving on the one hand a restriction by China of its exports during the period 1 January 1993 and 31 December 1995 to an overall quantity of 1 050 000 tonnes of manioc and similar products and on the other hand the authorization by the Community of imports of such quantities at a levy subject to a ceiling of 6 % ad valorem under arrangements providing for some flexibility; Whereas the quantities which may be exported each year by the other third countries which are not Contracting Parties to the GATT in 1993 , 1994 and 1995 should be fixed at the level in force in 1990 , 1991 and 1992, HAS ADOPTED THIS REGULATION: Whereas the consultations on the subject between the Community and the Republic of Indonesia have given rise to a mutually satisfactory solution involving replacing the annual quota of 825 000 tonnes of manioc and similar products set aside fpr Indonesia by an overall quota of 2 475 000 tonnes which may be imported into the Article 1 Article 1.(2) of Regulation (EEC) No 430/ 87 is hereby replaced by the following: ( J ) OJ No L 43 , 13 . 2. 1987 , p. 9 . Regulation as last amended by Regulation (EEC) No 3842/90 (OJ No L 367, 29.12.1990 , p. 8 ). (2 ) OJ No L 347 , 12 . 12 . 1990 , p. 23 . (3 ) OJ No L 219 , 28 . 7 . 1982, pp. 56 and 58 . (4 ) OJ No L 250 , 19 . 9 . 1985 , p. 2 . 31 . 12 . 92No L 394/24 Official Journal of the European Communities '2 . The levy subject to a ceiling of 6 % ad valorem applicable to imports of products covered by CN codes 0714 10 91 , 0714 10 99 , 0714 90 11 and 0714 90 19 originating from the following third countries shall be collected in respect only of the following quantities : (a) Indonesia : a maximum of 2 475 000 tonnes for the period 1 January 1993 to 31 December 1995 , to be imported on the following conditions :  the quantity which may be imported each year during that period shall not exceed 866 250 tonnes ;  in addition , the quantity which may be imported in 1995 may in no case result in an overrun in the maximum of 2 475 000 tonnes laid down for the period 1 January 1993 to 31 December 1995 ; (b ) other countries which are at present Contracting Parties to the GATT, with the exception of Thailand and Indonesia : 145 590 tonnes a year in 1993 , 1994 and 1995 ; (c) China : a maximum of 1 050 000 tonnes in the period 1 January 1993 to 31 December 1995 , to be imported on the following conditions:  the quantity which may be imported during each year during that period may not exceed 367 500 tonnes,  in addition , the quantity which may be imported in 1995 may in no case result in an overrun in the maximum of 1 050 000 tonnes laid down for the period 1 January 1993 to 31 December 1995 ; (d) third countries which are not Contracting Parties to the GATT, other than China , in the years 1993 , 1994 and 1995 ;  30 000 tonnes a year in the case of products covered by CN codes 0714 10 99 and 0714 90 19 &gt;  2 000 tonnes a year in the case of products covered by CN codes 0714 10 91 and 0714 90 11 . The fact that the quotas specified in points (b ) and (d) are used up may not prevent the release for free circulation, provided the levy subject to a ceiling is collected, of the products in question originating in the least developed countries (LLDC) listed in the Annex hereto, within the limit of an overall quantity of 5 000 tonnes per year.' Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1992 . For the council The President D. HURD